DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 100-102 are rejected under 35 U.S.C. 103 as being unpatentable over Theyssen et al. US 2015/0152364 (US’364).

Regarding claim 100, US’364 teaches methods are provided which include a method of cleaning, sanitizing, or disinfecting (abstract). US’364 further teaches in some embodiments, the cleaning, sanitizing, or disinfecting composition is a concentrated composition. Concentrated solution of the cleaning, sanitizing, or disinfecting composition is combined with diluent (e.g., water) to form a use-solution (para. 69-70). In some embodiments, the method of cleaning, sanitizing, or disinfecting is a clean-in-place (CIP), sanitize-in-place (SIP), a clean-out-of-place (COP), or a sanitize-out-of-place (SOP) method. COP and SOP systems include readily accessible substrates of industrial equipment, including wash tanks, soaking vessels, holding tanks, scrub sinks, vehicle parts washers, noncontinuous batch washers and systems, and the like. CIP and SIP systems include the internal components of industrial equipment such as tanks, lines, pumps and other equipment used for processing typically liquid product streams such as beverages, milk (dairy), and juices. Industrial equipment (e.g., brewery or dairy equipment) may be cleaned sanitized, or disinfected using CIP or SIP techniques (73-75) dairy equipment cleaning operation). CIP or SIP techniques can employ the present cleaning, sanitizing, or disinfecting solution with cold (e.g., 4 °C., 10°C., 15°C.), ambient, or heated (e.g., 40°C.) water (para. 76) (a cleaning solution for use in a reduced temperature, wherein the reduced temperature is about 50°C or less). The examiner notes that the limitations of claim 100 of a cleaning solution for use in a reduced temperature, wherein the reduced temperature is about 50°C or less recites the intended use of the cleaning solution. If the words recite a purpose, those words must result in a structural or manipulative difference in the invention recited in the body of the claim to further limit the claim. Words that only state an intended use or words that have no effect on the body of the claim if removed do not further limit the claim. The temperature that the cleaning solution is used at does not change the structure of the components in the solution. US’364 further teaches the methods comprise compositions that consists of or consist essentially of one or more agents. In certain embodiments, the one or more agents, or a salt thereof, comprise an alkaline additive (alkalinity agent). Soil removal is commonly achieved using alkaline cleaning compositions. Non-limiting examples of an alkaline additive include caustic soda (NaOH 50%), caustic potash (KOH 50%). The concentration of alkaline additive useful in some embodiments generally ranges from about 0.01 wt % to about 0.1 wt %, or a range between and including any two of these values (para. 42-52), which overlaps the claimed range of an alkalinity agent in an amount of from about 0.05% to about 0.5% by weight based on total weight of the cleaning solution. US’364 further teaches in some embodiments the one or more agents can be ethylene diamine tetraacetic acid (EDTA), glutamic acid diacetic acid (GLDA), methyl glycine diacetic acid (MGDA), or nitrilo triacetic acid (NTA) (a sequestrant chosen from ethylenediamine tetraacetic acid (EDTA), methylglycine diacetic acid (MGDA), glutamate diacetate (GLDA), nitrilotriacetic acid (NTA)) (para. 54). US’364 does not require a chlorine containing component, therefore US’364 further teaches wherein the cleaning solution is a chlorine-free formulation. Therefore, US’364 teaches a cleaning solution for use in a reduced temperature dairy equipment cleaning operation, comprising: an alkalinity agent; and a sequestrant chosen from ethylenediamine tetraacetic acid (EDTA), methylglycine diacetic acid (MGDA), glutamate diacetate (GLDA), nitrilotriacetic acid (NTA), or any mixture thereof, wherein the cleaning solution is chlorine-free, and wherein the reduced temperature is about 50°C or less.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of wherein the cleaning solution comprises the alkalinity agent in an amount of from about 0.05% to about 0.5% by weight based on total weight of the cleaning solution because US’364 teaches overlapping ranges for the alkalinity agent in the cleaning solution, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.
	
	
Regarding claim 101, the modified cleaning solution of US’364 teaches the cleaning solution of claim 100. US’364 further teachesThe concentration of alkaline additive useful in some embodiments generally ranges from about 0.01 wt % to about 0.1 wt % or a range between and including any two of these values (para. 42-52), which overlaps the claimed range of an amount of from about 0.05% to about 0.35% by weight of the cleaning solution.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of wherein the alkalinity agent is present in an amount of from about 0.05% to about 0.35% by weight of the cleaning solution because US’364 teaches overlapping ranges for the alkalinity agent in the cleaning solution, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

Regarding claim 102, the modified cleaning solution of US’364 teaches the cleaning solution of claim 100. US’364 further teaches the one or more alkaline additives (alkalinity agent) including caustic soda (sodium hydroxide) and caustic potash (potassium hydroxide) (para. 52), which reads on wherein the alkalinity agent comprises sodium hydroxide, potassium hydroxide, or any mixture thereof.

Claims 103-109 and 111-119 are rejected under 35 U.S.C. 103 as being unpatentable over Theyssen et al. US 2015/0152364 (US’364).

Regarding claim 103, the modified cleaning solution of US’364 teaches the cleaning solution of claim 100. US’364 further teaches a concentrated solution of the cleaning, sanitizing, or disinfecting composition is combined with diluent (e.g., water) to form a use-solution (para. 69-70). Therefore, the modified concentrated solution of US’364 teaches a formulation, which upon dilution provides the cleaning solution of claim 100.

Regarding claims 104-109 and 111, the modified cleaning solution of US’364 teaches the cleaning solution of claim 103. US’364 further teaches the solution includes at least one of water (product stabilization solvent) (para. 69), alcohol or a glycol (a degreaser emulsifier solvent) (para. 41, 48, 54, 62 and 64), a surfactant including alcohol alkoxylate EO/PO (para. 48) and alkyl C8-C10 polyglycoside (e.g., 70% Triton BG10) (an alkyl polyglucoside) (para. 49), and a hydrotrope and glycolic acid (para. 50-51). Therefore, US’364 further teaches wherein the formulation further comprises a surfactant, a product stabilization solvent, a degreaser emulsifier solvent, a hydrotrope, or any combination thereof, with regard to claim 104, wherein the surfactant comprises an alcohol alkoxylate, with regard to claim 105, wherein the alcohol alkoxylate surfactant comprises an ethylene oxide/propylene oxide (EO/PO), with regard to claim 106, wherein the product stabilization solvent comprises water, with regard to claim 107, wherein the degreaser emulsifier solvent comprises an alcohol, a glycol, or a mixture thereof, with regard to claim 108 and wherein the hydrotrope comprises a glycolic acid, a nonionic surfactant, or any combination thereof, with regard to claim 109 and wherein the nonionic surfactant comprises an alkyl polyglucoside, with regard to claim 111.

Regarding claims 112-119, the modified cleaning solution of US’364 teaches the cleaning solution of claim 104. US’364 further teaches the concentration solution comprises water (product stabilization solvent) the water typically makes up from about 5 wt %, about 10 wt %, about 20 wt %, about 30 wt %, about 40 wt %, about 50 wt %, about 60 wt %, about 70 wt %, about 80 wt %, about 90 wt %, about 99 wt %, or a range between and including any two of these values of the concentrated aqueous solution (para. 69). Therefore, US’364 teaches values within the claimed ranges for the water in the formulation of up to about 97.7 wt%, up to about 93.7 wt%, from about 28.5 wt% to about 89.5 wt%, from about 41.5 wt% to about 81 wt%, from about 45 wt% to about 92.5 wt% and from about 40 wt% to about 82.5 wt% of a product stabilization solvent, with regard to claims 112-119. US’364 further teaches the cleaning solution comprises gycolic acid (a degreaser emulsifier solvent) useful in some embodiments generally ranges from about 0.01 wt % to about 0.1 wt %, about 1 wt %, about 2 wt %, about 3 wt %, about 4 wt %, about 5 wt %, about 10 wt %, about 20 wt %, about 30 wt %, about 40 wt %, about 50 wt %, or a range between and including any two of these values (para. 51). A use solution can include about 0.01 to about 10 wt % of a concentrate composition and about 90 to about 99.99 wt % diluent; or about 0.1 to about 1 wt % of a concentrate composition and about 99 to about 99.9 wt % diluent (para. 70). Therefore the amount of degreaser emulsifier solvent required in the concentration solution to achieve the desired amount of degreaser emulsifier solvent in the use solution overlaps the claimed range of from about 1 wt% to about 20 wt%, 2 wt% to about 10 wt%, 4 wt% to about 6 wt%, 3 wt% to about 12 wt%, and 8 wt% to about 10 wt% of a degreaser emulsifier solvent, with regard to claims 112-119.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of the formulation comprising from about 1 wt% to about 20 wt%, 2 wt% to about 10 wt%, 4 wt% to about 6 wt%, 3 wt% to about 12 wt%, and 8 wt% to about 10 wt% of a degreaser emulsifier solvent, with regard to claims 112-119 because US’364 teaches overlapping ranges for amount of degreaser emulsifier solvent, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

US’364 further teaches the concentration of hydrotrope useful in some embodiments generally ranges from about 0.01 wt % to about 0.1 wt %, about 1 wt %, about 2 wt %, about 3 wt %, about 4 wt %, about 5 wt %, about 10 wt %, about 20 wt %, about 30 wt %, about 40 wt %, about 50 wt %, or a range between and including any two of these values (para. 50). A use solution can include about 0.01 to about 10 wt % of a concentrate composition and about 90 to about 99.99 wt % diluent; or about 0.1 to about 1 wt % of a concentrate composition and about 99 to about 99.9 wt % diluent (para. 70). Therefore the amount of hydrotrope required in the concentration solution to achieve the desired amount of hydrotrope in the use solution overlaps the claimed range of from about 1 wt% to about 20 wt%, from about 2.5 wt% to about 15 wt%, from about 4.5 wt% to about 12 wt%, from about 0.1 wt% to about 20 wt%, from about 0.2 wt% to about 15 wt%, from about 0.5 wt% to about 5 wt% of a hydrotrope, with regard to claims 112-119.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of the formulation comprising from about 1 wt% to about 20 wt%, from about 2.5 wt% to about 15 wt%, from about 4.5 wt% to about 12 wt%, from about 0.1 wt% to about 20 wt%, from about 0.2 wt% to about 15 wt%, and from about 0.5 wt% to about 5 wt% of a hydrotrope, with regard to claims 112-119 because US’364 teaches overlapping ranges for amount of a hydrotrope, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

US’364 further teaches the concentration of the sequestrant useful in some embodiments generally ranges from about 0.01 wt % to about 0.1 wt %, about 1 wt %, about 2 wt %, about 3 wt %, about 4 wt %, about 5 wt %, about 10 wt %, about 20 wt %, about 30 wt %, about 40 wt %, about 50 wt %, about 60 wt %, about 70 wt %, about 80 wt %, about 90 wt %, about 100 wt %, or a range between and including any two of these values (para. 54). A use solution can include about 0.01 to about 10 wt % of a concentrate composition and about 90 to about 99.99 wt % diluent; or about 0.1 to about 1 wt % of a concentrate composition and about 99 to about 99.9 wt % diluent (para. 70). Therefore the amount of sequestrant required in the concentration solution to achieve the desired amount of sequestrant in the use solution overlaps the claimed range of, from about 0.1 wt% to about 20 wt%, from about 0.1 wt% to about 30 wt%, from about 0.5 wt% to about 27.5 wt%, from about 2.25 wt% to about 27 wt%, from about 1 wt% to about 15 wt% and from about 3 wt% to about 12 wt% of a sequestrant, with regard to claim 112-119.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of the formulation comprising from about 0.1 wt% to about 20 wt%, from about 0.1 wt% to about 30 wt%, from about 0.5 wt% to about 27.5 wt%, from about 2.25 wt% to about 27 wt%, from about 1 wt% to about 15 wt% and from about 3 wt% to about 12 wt% of a sequestrant, with regard to claim 112-119 because US’364 teaches overlapping ranges for amount of sequestrant, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

US’364 further teaches the concentration of a surfactant useful in some embodiments generally ranges from about 0.01 wt % to about 0.1 wt %, about 1 wt %, about 2 wt %, about 3 wt %, about 4 wt %, about 5 wt %, about 10 wt %, about 20 wt %, about 30 wt %, about 40 wt %, about 50 wt %, or a range between and including any two of these values (para. 47). A use solution can include about 0.01 to about 10 wt % of a concentrate composition and about 90 to about 99.99 wt % diluent; or about 0.1 to about 1 wt % of a concentrate composition and about 99 to about 99.9 wt % diluent (para. 70). Therefore the amount of surfactant required in the concentration solution to achieve the desired amount of surfactant in the use solution overlaps the claimed range of from about 0.2 wt% to about 20 wt%, from about 0.5 wt% to about 5 wt%, from about 0.75 wt% to about 2.5 wt%, from about 0.5 wt% to about 18 wt%, and from about 1 wt% to about 18 wt% of a surfactant, with regard to claims 112-119.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of the formulation comprising from about 0.2 wt% to about 20 wt%, from about 0.5 wt% to about 5 wt%, from about 0.75 wt% to about 2.5 wt%, from about 0.5 wt% to about 18 wt%, and from about 1 wt% to about 18 wt% of a surfactant, with regard to claims 112-119 because US’364 teaches overlapping ranges for amount of surfactant, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

US’364 further teaches the concentration of the alkalinity agent useful in some embodiments generally ranges from about 0.01 wt % to about 0.1 wt %, about 1 wt %, about 2 wt %, about 3 wt %, about 4 wt %, about 5 wt %, about 10 wt %, about 20 wt %, about 30 wt %, about 40 wt %, about 50 wt %, about 60 wt %, or a range between and including any two of these values (para. 52). A use solution can include about 0.01 to about 10 wt % of a concentrate composition and about 90 to about 99.99 wt % diluent; or about 0.1 to about 1 wt % of a concentrate composition and about 99 to about 99.9 wt % diluent (para. 70). Therefore the amount of a alkalinity agent required in the concentration solution to achieve the desired amount of a alkalinity agent in the use solution overlaps the claimed range of from about 4 wt% to about 40 wt%, from about 5 wt% to about 15 wt% and from about 7.5 wt% to about 11 wt% of an alkalinity agent, with regard to claims 113-115.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of the formulation comprising from about 4 wt% to about 40 wt%, from about 5 wt% to about 15 wt% and from about 7.5 wt% to about 11 wt% of an alkalinity agent, with regard to claims 113-115 because US’364 teaches overlapping ranges for amount of alkalinity agent, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.


Claim 110 is rejected under 35 U.S.C. 103 as being unpatentable over US’364 as applied to claim 109 above, and further in view of Kravitz et al. US 2004/0182425 (US’425).

Regarding claims 110, the modified cleaning solution of US’364 teaches the cleaning solution of claim 109. US’364 further teaches the cleaning solution can include an amphoteric surfactant (para. 42). 

US’364 does not teach that the amphoteric surfactant is an alkyl amino propionate, a salt of alkyl amino propionate, an alkyl amino dipropionate, a salt of alkyl amino dipropionate, or any combination thereof.

US’425 teaches a method of low temperature cleaning and applying an antimicrobial treatment to food and beverage plant equipment (para. 1). US’425 further teaches amphoteric surfactants can be broadly described as derivatives of aliphatic secondary and tertiary amines, in which the aliphatic radical may be straight chain or branched and wherein one of the aliphatic substituents contains from about 8 to 18 carbon atoms and one contains an anionic water solubilizing group, e.g., carboxy, sulfo, sulfato, phosphato, or phosphono. Amphoteric surfactants are subdivided into two major classes known to those of skill in the art and described in "Surfactant Encyclopedia" Cosmetics & Toiletries, Vol. 104 (2) 69-71 (1989). The first class includes acyl/dialkyl ethylenediamine derivatives (e.g. 2-alkyl hydroxyethyl imidazoline derivatives) and their salts. The second class includes N-alkylamino acids and their salts. Examples of commercial N-alkylamino acid ampholytes having application in this invention include alkyl beta-amino dipropionates (para. 82-89). Therefore, US’425 teaches that common amphoteric surfactants known in the art of cleaning industrial equipment used in the food and beverage industry include alkyl amino dipropionates.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified solution of US’364 to include that the amphoteric surfactant is an alkyl amino dipropionate because US’425 teaches that common amphoteric surfactants known in the art of cleaning industrial equipment used in the food and beverage industry include alkyl amino dipropionates and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

	

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIN F BERGNER/Examiner, Art Unit 1713